DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (2004/0175549A1).
Ito teaches  an electrostatic chuck (fig. 5) comprising: a chuck body having a top surface 30 configured to support a substrate and a bottom surface opposite the top surface, wherein the chuck body comprises: one or more chucking electrodes 32a,32b; and one or more heating elements 320,380; first terminals 350 disposed on the bottom surface of the chuck body and coupled with the one or more heating elements 320,380; second terminals 350 disposed on the bottom surface of the chuck body and coupled with the one or more chucking electrodes 32a,32b; and third terminals 350 disposed on the bottom first surface of the chuck body and coupled with the one or more chucking electrodes 32a,32b.
Claims 15 and 18 recite a pedestal support that is addressed by the terminal shielding structure 37 shown in Fig.5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-14, 16,17,19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (2004/0175549A1).
Ito teaches  an electrostatic chuck (fig. 5) comprising: a chuck body having a top surface 30 configured to support a substrate and a bottom surface opposite the top surface, wherein the chuck body comprises: one or more chucking electrodes 32a,32b; and one or more heating elements 320,380; first terminals 350 disposed on the bottom surface of the chuck body and coupled with the one or more heating elements 320,380; second terminals 350 disposed on the bottom surface of the chuck body and coupled with the one or more chucking electrodes 32a,32b; and third terminals 350 disposed on the bottom first surface of the chuck body and coupled with the one or more chucking electrodes 32a,32b.
Ito differs from the dependent claims by not reciting conventional features such as the centering elements of claim 2, the gas passageways of claim 3 and the shape and material design considerations of claims 4-6.
It would have been obvious to one of ordinary skill to use the teachings of Ito to meet the claims because in the art of electrostatic chucks the features and limitations of the dependent claims are not seen to include any non-obvious features that would be considered an inventive step.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/887,596(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward electrostatic chuck bodies having terminals on the bottom surface for both the attraction electrodes and the heating elements with differences between the claim groups being only minor variations in terminal positioning that are not seen to involve an inventive step when the abilities of persons of ordinary skill are taken into full consideration.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
July 28, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836